Citation Nr: 1603025	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for gastroesophageal reflux disease (GERD) has been received.

2.  Whether new and material evidence to reopen the claim for service connection for obstructive sleep apnea has been received.

3.  Whether new and material evidence to reopen the claim for service connection for headaches has been received.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for service connection for obstructive sleep apnea.

6.  Entitlement to service connection for service connection for headaches.  

7.  Entitlement to service connection for a respiratory disorder to include rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

Although the RO characterized the Veteran's respiratory claim as entitlement to service connection for rhinitis, the Board notes that the Veteran seeks service connection for a respiratory/sinus disorder without limiting such to rhinitis.  Consequently the Board has recharacterized the issue as entitlement to service connection for a respiratory disorder, to include rhinitis and sinusitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


The February 2011 rating decision on appeal reopened the claims and denied the claims on their merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for GERD, obstructive sleep apnea, headaches and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2002 rating decision that denied service connection for GERD, sleep apnea and headaches. 
 
2.  Evidence received since the June 2002 rating decision is material to the Veteran's claims for service connection for GERD, sleep apnea and headaches. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service connection for GERD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence to reopen the claim of service connection for obstructive sleep apnea has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence to reopen the claim of service connection for headaches has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claims of entitlement to service connection for GERD, obstructive sleep apnea and headaches have been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West , 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for GERD, sleep apnea and headaches was denied by the RO in June 2002.  The Veteran was issued a statement of the case regarding these issues in October 2004.  The Veteran did not submit a substantive appeal and the June 2002 decision became final.

The evidence of record prior to the June 2002 final rating decision included private treatment records, VA treatment records and an April 2002 VA medical examination.  An October 1999 private treatment record contained a diagnosis of GERD.  The April 2002 VA examination report included diagnoses of tension headaches and obstructive sleep apnea.  None of the medical evidence at that time discussed whether these disorders were of unknown etiology.  

The evidence obtained since the June 2002 decision includes January 2011 VA examination reports that state that the Veteran has GERD, obstructive sleep apnea, and migraine headaches, and states that all three of these disorders are of unknown etiology.  The Board notes that 38 C.F.R. § 3.17 provides in some cases for a presumption of service connection for veterans of the Persian Gulf who have undiagnosed illness, or for some diagnosed illnesses that are without conclusive pathopsychology or etiology.  38 C.F.R. § 3.317(a)(2)(i)(B)(ii).  

As the new evidence includes medical evidence indicating that the Veteran has GERD, sleep apnea, and migraine headaches that are of unknown etiology, which was not shown at the time of the June 2002 final decision, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claims for service connection for GERD, obstructive sleep apnea, and for headaches are reopened.


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for GERD is reopened.

New and material evidence having been obtained, the claim of entitlement to service connection for obstructive sleep apnea is reopened.

New and material evidence having been obtained, the claim of entitlement to service connection for headaches is reopened.




REMAND

In December 2010 the AOJ requested VA examinations of the Veteran for his GERD, obstructive sleep apnea, and headaches disabilities.  The AOJ specified that the examiners should provide an opinion as to whether any such disabilities were a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  The Veteran was provided VA examinations in January 2011.  Although the examiners indicated that each of the GERD, sleep apnea and headache disabilities were of unknown etiology, none of them provided any opinion regarding whether such are considered to be a medically unexplained chronic multisymptom illness.  The Board notes that the AOJ requested supplemental opinions.  However, a January 20, 2011 supplemental opinion was nonresponsive.  Consequently, the VA opinions were inadequate and the Veteran must be provided new VA examinations so that adequate medical opinions can be obtained.   

The Board notes that a VA examination in April 2002 indicates rhinitis, and a November 2002 VA treatment record notes sinusitis.  Later VA treatment records note chronic sinusitis.  On VA examination in April 2011 the examiner diagnosed rhinitis.  The examiner provided no opinion as to whether such was related to service, including service in the Persian Gulf.  The Veteran should be provided a new VA respiratory examination in order to obtain such an opinion.  Additionally, the VA examiner noted that a sinus CT would be obtained to rule out sinus disease.  The record does not indicate that any CT of the sinuses was performed.  If such a CT was performed a copy of the report should be added to the record.  If no such CT was performed, a CT, or any alternative testing, should be done to determine whether the Veteran has a chronic sinus disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records and associate them with the claims file.

2.  Schedule the Veteran for VA medical examinations to determine the current nature and likely etiology of the Veteran's GERD, sleep apnea, and headache problems.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, and the results of examination, the examiner should opine as to the following:

Whether it is at least as likely as not that the Veteran's GERD, sleep apnea, and headache problems, are related to service, to include whether any of them are part of a medically unexplained chronic multisymptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.  

Review of the entire file is required, however, attention is invited to the January 2011 VA examination indicating that they were of unknown etiology. Note that the addendum opinion offered to that examination is inadequate, as it is nonresponsive to the question posed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of any rhinitis and/or sinusitis and/or other respiratory disorder found.  All tests and studies necessary, including CT if so indicated, should be performed.  Note the April 2011 examination indicating that a CT was necessary.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, and the results of examination, the examiner should opine as to the following:

Whether it is at least as likely as not that the Veteran's rhinitis and/or sinusitis and/or other respiratory disorder, are related to service, to include whether any of them are part of a medically unexplained chronic multisymptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above, the Veteran's claims should be readjudicated.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


